Citation Nr: 0113700	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-04 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

REMAND

The veteran served on active duty from July 1974 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
RO that denied a claim of entitlement to TDIU.  The veteran 
testified at a hearing before a member of the Board in 
March 2001.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday 
v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

The record establishes that the veteran's formal application 
for TDIU (VA Form 21-8940) was received in June 1999.  
Service connection has been established for dysthymic 
disorder and a 50 percent rating has been assigned since 
January 1999.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2000).

Here, the veteran's current 50 percent rating for his 
dysthymic disorder does not, alone, satisfy the percentage 
requirements of 38 C.F.R. § 4.16.  Nevertheless, it should be 
pointed out that the veteran may be entitled to TDIU on an 
extraschedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of service-connected disability.  38 C.F.R. § 4.16(b).  
Consequently, an issue before the Board is whether the 
veteran's service-connected dysthymic disorder precludes him 
from engaging in substantially gainful employment (work that 
is more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  
The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of his service-
connected dysthymic disorder, is incapable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Moreover, an inability to work due to non-
service-connected disabilities or age may not be considered.  
38 C.F.R. §§ 4.14, 4.19.  In making this determination, VA 
considers such factors as the extent of the service-connected 
disability, employment, and educational background.  38 
C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The regulation indicates that all cases of veterans who are 
unemployable by reason of service-connected disability should 
be submitted to the Director, Compensation and Pension 
Service for extra-schedular consideration.  Id.  Whether the 
RO must first find unemployability as suggested by the 
language of this regulation before referring the case to the 
Director, or whether the analysis by the RO ought to be 
similar to that required for extra-schedular ratings under 
38 C.F.R. § 3.321(b)(1) is not clear.  Reading the language 
of 38 C.F.R. § 4.16(b) in the light most favorable to the 
veteran, the Board finds that the RO need not find 
unemployability before forwarding the case to the Director.  
Rather, in order to be consistent with the requirements of 
38 C.F.R. § 3.321(b)(1), the Board concludes that 38 C.F.R. 
§ 4.16(b) only requires that the RO find exceptional or 
unusual disability factors not contemplated by the regular 
schedular criteria in order to refer the case to the 
Director.

The Board finds that further evaluation of the factors 
affecting the veteran's employability is required, especially 
since the veteran's last formal VA examination was conducted 
in March 1999.  In addition, the evidence of record includes 
a decision by the Social Security Administration, dated in 
June 1996, reflecting that the veteran was awarded disability 
benefits based on a primary diagnosis of affective disorder 
and a secondary diagnosis of substance abuse disorder.  
Therefore, to satisfy VA's duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim, a new 
examination is necessary to account for the current level of 
disability due to service-connected dysthymic disorder.  
38 C.F.R. § 19.9.  If feasible, the examiner should 
differentiate between the portion of the veteran's disabling 
effects due to service-connected dysthymic disorder, and the 
portion due to substance abuse.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

There are additional reasons for remand, including the need 
to obtain additional treatment records.  When he testified at 
a hearing before a member of the Board in March 2001, the 
veteran reported that he had been recently treated for 
psychiatric- related problems at the Battle Creek VA 
Hospital.  A review of the record reveals that these records 
have neither been requested nor associated with the claims 
file; yet, such records may be pertinent to the veteran's 
claim.  (VA adjudicators are charged with constructive notice 
of documents generated by VA whether in the claims file or 
not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).)  In this 
regard, the Board notes that, because of the need to ensure 
that all potentially relevant VA records are made a part of 
the claims file, a remand is required.  See Bell, supra.

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of recent treatment of service-
connected dysthymic disorder that has not 
already been made part of the record, 
including VA treatment records from the 
Battle Creek VA Hospital (see March 2001 
hearing transcript), if any, and ensure 
that all pertinent records of VA 
treatment have been procured for review.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  If additional evidence is submitted 
for consideration by the RO, adjudicatory 
action as deemed appropriate should be 
undertaken and, if the benefit sought is 
not granted, the RO should schedule the 
veteran for a VA psychiatric examination 
to assess the severity of his service-
connected dysthymic disorder.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The rationale for 
all opinions should be explained in 
detail.  The examiner should distinguish 
any disability due to non-service-
connected disabilities and provide an 
opinion as to whether the veteran is 
unemployable due solely to service-
connected dysthymic disorder.  In doing 
so, the examiner should describe what 
types of employment activities would be 
limited because of the veteran's service-
connected dysthymic disorder and whether 
sedentary employment would be feasible.  

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim.  Consideration 
should be given to whether the case 
should be referred to the Director under 
38 C.F.R. § 4.16(b).  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  If the RO does not refer the 
case to the Director, the SSOC should 
include an explanation for such action.  
If the veteran does not appear for a 
scheduled examination, the SSOC should 
recite the provisions of 38 C.F.R. 
§ 3.655 (2000) and explain the effect of 
this regulation on the veteran's claim.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


